Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance


EXAMINER’S AMENDMENT


1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jesse A. Fenty on 05/05/222.  
Claim 1 appears to be incomplete since it ends with a comma and a period.  Comma “,” has been deleted in claim 1.    

The new set of claim 1 should be appeared as bellows:


Claim 1. (Currently Amended) A pixel circuit including a first pixel circuit and a second pixel circuit, wherein the first pixel circuit comprises: a first scan thin-film transistor (TFT) receiving a first data voltage in response to a first scan signal; a first storage capacitor maintaining a first gate voltage corresponding to the first data voltage; a first driving TFT having a gate connected to the first storage capacitor and controlling the amount of a first driving current based on the first gate voltage; and a first light-emitting device emitting light according to the first driving current, and the second pixel circuit comprises: a second scan TFT receiving a second data voltage in response to an emission control signal; a second driving TFT having a gate directly connected to the gate of the first driving TFT and a source receiving the second data voltage through the second scan TFT and controlling the amount of a second driving current based on a difference between the first gate voltage and the second data voltage; and a second light-emitting device emitting light according to the second driving 2Application No.: 17/129,689 Reply dated January 6, 2022 Response to Office Action of October 6, 2021 current [[


Notice of Allowance

Claims 1-14 are allowed.

Regarding claims 1 and 12.

The closest art of record singly or in combination fails to teach or suggest the limitations “ a second scan TFT (T2b) receiving a second data voltage (Ddata) in response to an emission control signal; a second driving TFT (T1b) having a gate directly connected to the gate of the first driving TFT (T1a) and a source receiving the second data voltage through the second scan TFT and controlling the amount of a second driving current based on a difference between the first gate voltage and the second data voltage; and a second light-emitting device emitting light according to the second driving current (see Applicant’s disclosure [0151-0156], Fig.10, Fig. 6).
Regarding claim 14:
The closest art of record singly or in combination fails to teach or suggest the limitations “ a third driving TFT (T1c) having a gate connected to the gate of the first driving TFT (T1a) and a source receiving the third data voltage through the third scan TFT and controlling the amount of a third driving current based on a difference between the first gate voltage and the third data voltage; and a third light-emitting device emitting light according to the third driving current” with all other limitations as recited in claim 14 (see Applicant’s disclosure, Fig. 10, [0151-0156]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent art of record

4. 	Pertinent art of record Naugler (US 20080231558) and Chaji (US 20130099692)

	discloses display device.



Inquiry
5.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


 /SHAHEDA A ABDIN/                Primary Examiner, Art Unit 2692